848 F.2d 190
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roscoe W. FIELDS, Sr., Plaintiff-Appellant,v.Kyle TESTERMAN, et al., Defendants-Appellees.
No. 87-6254.
United States Court of Appeals, Sixth Circuit.
May 4, 1988.

Before MERRITT and CORNELIA G. KENNEDY, Circuit Judges and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This pro se plaintiff appeals the district court's order dismissing his 42 U.S.C. Sec. 1983 complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Upon review, we conclude the district court properly dismissed the complaint.


3
Plaintiff sued the mayor of Knoxville, several judges, the Clerk of the United States Supreme Court, Chief Justice Rehnquist, President Reagan and others, alleging that they colluded to falsely arrest and imprison him.  Plaintiff failed to state a claim cognizable under Sec. 1983 because his complaint alleged an intentional deprivation of liberty contrary to state law, but he failed to plead and prove that remedies available under state law are inadequate.   See Parratt v. Taylor, 451 U.S. 527 (1981);  Hudson v. Palmer, 468 U.S. 517, 531-33 (1984);  Davis v. Robbs, 794 F.2d 1129, 1131 (6th Cir.), cert. denied, --- U.S. ----, 107 S.Ct. 592 (1986).


4
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.